DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/26/21 have been received. Claims 1 and  2 have been amended. Claims 15-17 are new. 
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 2 is withdrawn because the Applicant amended the claim.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a portable electronic device having a rectangular perimeter” in lines 7-8 is not clear whether it is the same or different portable electronic device as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “the portable electronic device having a rectangular perimeter”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 7, 8,  and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weakly (US 2012/0262618).
Regarding claim 1, Weakly discloses a battery pack for electrically coupling with and securing to a portable electronic device having a device connector and one or more user interface
components (housing with computer 40 with connector, Fig. 2, [0045], user interface components such as button group 24 in Fig. 1, camera port 43 in Fig. 2, button functions 70 in Fig. 11), the battery pack comprising: an electronics section comprising a battery compartment configured to hold one or more batteries (see front housing 20  and latch 32 with electronic dock 38 and power from installed batteries  may be supplied to both the printed circuit board 50 and to the computer 40 in Figs. 1, 2, & 4, [0048]), and a connector mechanism configured to interconnect with and form a waterproof seal around the device connector at an interface of the connector mechanism and the device connector (see connector 36 with computer 40 in Figs. 2 & 3, [0037]-[0038]). The instant claim includes a recitation describing the manner in which a waterproof seal is formed: by a connector mechanism configured to interconnect with and form a waterproof seal around the device connector at an interface of the connector mechanism and the 
Continuing with claim 1, Weakly discloses a latch section coupled to the electronics section and configured to pivot relative to the electronics section (see back housing 28 with hinge 22 in Figs. 1 & 2) to transition the battery pack between: an open state during which the electronics section and the latch section together form a u-shaped open frame structure configured to enable installation of the portable electronic device in the battery pack ( u-shaped open frame structure is formed with front housing 20 in horizontal position,  latch 32 in vertical position, and back housing 28 in vertical position, Fig. 2), and a closed state during which the electronics section and the latch section form a closed frame structure configured to secure the portable electronic device within an opening defined by the closed frame structure (Fig. 1).
Regarding claim 7, Weakly discloses all of the claim limitations as set forth above. Weakly further discloses the connector mechanism extends outward from a surface of the electronics section and is configured such that a connector of the connector mechanism is capable of articulating in at least one direction relative to the surface of the electronics section (see connector 36 with hinge 54, Figs. 2 & 3).
Regarding claim 8, Weakly discloses all of the claim limitations as set forth above. Weakly further discloses one or more of the electronics section and the latch section comprise a feature configured to provide direct access to the one or more user interface components of the portable electronic device when the battery pack is in a closed state (see display 41 with touchscreen 85 in Figs. 10 & 11).
Regarding claim 11, Weakly discloses all of the claim limitations as set forth above. Weakly further discloses  the feature comprises a notch or channel formed in a surface of one of 
Regarding claim 12, Weakly discloses all of the claim limitations as set forth above. Weakly further discloses the opening defined by the closed frame structure has a maximum height, a maximum width, and a maximum depth greater than a maximum height, a maximum width, and a maximum depth of the portable electronic device, and a minimum height and a minimum width less than the maximum height and the maximum width of the portable electronic device (Figs. 1, 2, 10 & 11).
Regarding claim 13, Weakly discloses all of the claim limitations as set forth above. Weakly further discloses the electronics section further comprises a track having one or more mechanical features, the track configured to allow for insertion and removal of an interchangeable mounting structure (mounting loop 34, Fig. 1).
Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the electronics section comprises: a base portion that includes the battery compartment; and a side portion that includes the connector mechanism,
wherein the side portion extends orthogonally from the base portion and the connector mechanism extends orthogonally from the side portion in a direction toward the
opening to thereby enable interconnection between the connector mechanism and the device
connector during installation of the portable electronic device.
	In the instant invention, in the configuration of FIGS. 1-7, the electronics section 108 includes a base portion 112 that includes the battery compartment, and a side portion 118 that 
Weakly discloses the electronics section comprises: a base portion that includes the battery compartment (front housing 20 with electronic dock 38 in Figs. 2 & 4); but does not disclose, teach or render obvious a side portion that includes the connector mechanism,
wherein the side portion extends orthogonally from the base portion and the connector mechanism extends orthogonally from the side portion in a direction toward the opening to thereby enable interconnection between the connector mechanism and the device connector during installation of the portable electronic device.
11.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the connector mechanism comprises: a connector configured to interconnect with the device connector; and a plug surrounding a portion of the connector, wherein the plug is configured to mate with and sealingly engage with a recessed well
surrounding the device connector.
	In the instant invention, the connector mechanism 106 includes a connector 802, e.g., a C-type USB connector, a seal 804, a flexible mount 806, a holder 808, and a printed circuit board 810([0047], Fig. 8). The connector 802 is configured to mate and interconnect with a 
Weakly discloses the connector mechanism comprises: a connector configured to interconnect with the device connector(connector 36, Figs. 2 & 3); but does not disclose, teach or render obvious a plug surrounding a portion of the connector, wherein the plug is configured to mate with and sealingly engage with a recessed well surrounding the device connector.
12.	 Claim 6 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
13.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the one or more mechanical features comprise at least one notch configured to engage with at least one protrusion of the interchangeable mounting structure.
In the instant invention, the mount 2602, 2604 may slide further along the track 2616 until the grip protrusions 2606 a, 2606 b align with corresponding notches 2614 a, 2614 b of the track 2616([0064] Fig. 26). Upon such alignment, the grip protrusions 2606 a, 2606 b snap into place in the notches 2614 a, 2614 b thereby securing the mount 2602, 2604 to the battery pack 102([0064]).

14.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the track is disposed on a portion of both of the electronics portion and the latch portion.
In the instant invention, mating or interconnection of the portable electronic device 104 with the battery pack 102 may be achieved by sliding the portable electronic device along a track formed by the base portion 112 of the first frame section 108 and a portion of the second frame section 110 (Fig. 6A, [0037]).
Weakly does not disclose, teach or render obvious the noted claim limitation.
15.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the battery pack has a front and a rear, and wherein, in its closed state, the electronics section and the latch section, together, define
an opening that extends from the front to the rear.
In the instant invention, the battery pack has a front and a rear, and wherein, in its closed state, the electronics section and the latch section, together, define an opening that extends from the front to the rear(Fig. 2).
Weakly discloses the battery pack has a front and a rear (Fig. 1), but does not disclose, teach or render obvious wherein, in its closed state, the electronics section and the latch section, together, define an opening that extends from the front to the rear.


In particular, the allowable limitation is the electronics section includes a base portion and a side portion that extends orthogonally from the base portion, and the latch section includes a base portion and a side portion that extends orthogonally from the base portion; and wherein, in its closed state, each of the base portion and side portion of the electronics section, and the base portion and side portion of the latch section, form one side of a rectangular frame configured to engage side perimeter surfaces of the portable electronic device having a rectangular perimeter.
In the instant invention, the electronics section includes a base portion and a side portion that extends orthogonally from the base portion, and the latch section includes a base portion and a side portion that extends orthogonally from the base portion; and wherein, in its closed state, each of the base portion and side portion of the electronics section, and the base portion and side portion of the latch section, form one side of a rectangular frame configured to engage side perimeter surfaces of a portable electronic device having a rectangular perimeter(Fig. 2).
Weakly discloses the electronics section includes a base portion and a side portion that extends orthogonally from the base portion, and the latch section includes a base portion (Fig. 2) but does not disclose, teach or render obvious the latch section includes a side portion that extends orthogonally from the base portion; and wherein, in its closed state, each of the base portion and side portion of the electronics section, and the base portion and side portion of the latch section, form one side of a rectangular frame configured to engage side perimeter surfaces of the portable electronic device having a rectangular perimeter.

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1-2, 5-8, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724